ORDER
PER CURIAM:
The State of Missouri appeals a judgment entered in favor of inmate-defendant John Q. Huddleston in proceedings under the Missouri Incarceration Reimbursement Act, §§ 217.825-217.841, RSMo (“MIRA”). On appeal, the State raises the same issues concerning the interpretation of MIRA’s homestead exemption, § 217.827(1)(b)a, RSMo, as it raised in State ex rel. Koster v. Quick, No. WD71459, also decided today. Based on our decision in Quick, and as more fully explained in an unpublished memorandum provided to the parties, the judgment is affirmed. Rule 84.16(b).